FILED
                                                                                                   6/12/2020
                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                       Court for the District of Columbia
                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

ERIC E. TAYLOR,                                  )
                                                 )
                 Plaintiff,                      )
v.                                               )       Civil Action No. 1:20-mc-00001 (UNA)
                                                 )
                                                 )
DONALD J. TRUMP, et al.,                         )
                                                 )
                  Defendants.                    )


                                    MEMORANDUM OPINION

          This matter is before the court on its initial review of plaintiff’s pro se initiating pleading

and application for leave to proceed in forma pauperis. The court will grant the in forma pauperis

application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), which allows for

dismissal if a plaintiff fails to state a claim upon which relief can be granted or if an action is

frivolous or malicious. Plaintiff has also filed a motion for summary judgment which will be

denied.

          Plaintiff, who lists an address of Portsmouth, Virginia, has filed an initiating pleading

without any title caption identifying its purpose. He lists the President, U.S. Congress, numerous

federal judges and Supreme Court Justices, as well as unknown “attestors [sic] and proponents”

and “every other United States Citizen[,]” in the case caption where defendants should be listed

but instead indicates that this case is “not versus” the aforementioned entities and individuals,

insinuating that they are not intended as defendants.

          In attempting to initiate a civil case before this court, a plaintiff must file a complaint or

pleading stating a claim for relief. See Fed. R. Civ. P. 8. The initiating pleading here fails to abide

by any of the relevant Federal or Local Civil Rules of Procedure. Further, plaintiff must put forth
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A matter that lacks “an arguable basis either in law or in fact” is frivolous, Neitzke

v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly abusive of the judicial process is

properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305, 1309 (D.C. Cir. 1981).

        Here, the initiating pleading and its intended purpose are incomprehensible. It consists of

rambling ruminations regarding double jeopardy and executive and legislative oaths and duties.

Plaintiff also seems to allege that he was improperly indicted and prosecuted in Virginia, however,

no other sufficient information is provided. Neither the proposed parties nor the causes of action

are identified. He seeks a “zillion” dollars in damages, injunctive relief, and broadly asks the Court

to review various portions of the Constitution and federal code.

        This court cannot exercise subject matter jurisdiction over a frivolous action. Hagans v.

Lavine, 415 U.S. 528, 536-37 (1974) (“Over the years, this Court has repeatedly held that the

federal courts are without power to entertain claims otherwise within their jurisdiction if they are

‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport

Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010

(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the

plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from

uncertain origins.”). A court may dismiss a matter as frivolous “when the facts alleged rise to the

level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992), or

“postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307-08.
       The instant matter satisfies this standard. In addition to failing to state a claim for relief or

to establish federal jurisdiction, the initiating pleading is deemed frivolous on its face.

Consequently, this case will be dismissed with prejudice. A separate order accompanies this

memorandum opinion.



                                               ___________/s/_____________
                                                  EMMET G. SULLIVAN
                                                 United States District Judge

DATE: June 12, 2020